STATE OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS
                                                                                   FILED
State of West Virginia, Plaintiff Below,                                         April 13, 2015
Respondent                                                                    RORY L. PERRY II, CLERK
                                                                            SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA
vs) No. 14-0199 (Gilmer County 13-F-9)

Larry Dale Lilly, Defendant Below,
Petitioner


                               MEMORANDUM DECISION
        Petitioner Larry Dale Lilly, by counsel Daniel R. Grindo, appeals the Circuit Court of
Gilmer County’s October 28, 2014, order denying his motion to suppress evidence resulting
from a traffic stop. The State, by counsel Laura Young, filed a response. On appeal, petitioner
alleges that the circuit court erred in denying his motion to suppress all evidence from the traffic
stop because it was illegal.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s decision is appropriate under Rule
21 of the Rules of Appellate Procedure.

        On December 5, 2012, Sergeant Mark Yost of the West Virginia State Police pulled
petitioner over while petitioner was traveling east on West Virginia Route 5 in Gilmer County.
The stop occurred just before midnight because petitioner did not have a “clear legible
registration light.” During the traffic stop, Sergeant Yost discovered approximately 10.7 grams
of methamphetamine in petitioner’s possession. As a result of the stop, petitioner was indicted in
July of 2011, under West Virginia Code § 60A-4-401(a)(ii) for the felony offense of
Manufacture, Delivery or Possession of a Controlled Substance with Intent to Manufacture or
Deliver a Schedule II Controlled Substance.

        In September of 2013, petitioner filed a motion to suppress all of the evidence obtained
from the traffic stop. At the suppression hearing held on October 16, 2013, the circuit court
reviewed video of the traffic stop. Further, Sergeant Yost testified that although petitioner’s
license plate appeared lit when it reflected the police cruiser’s lights or the surrounding lights, it
was otherwise dim or unlit as he followed petitioner down the highway. After stopping petitioner
for the non-functioning registration light, Sergeant Yost noticed a small wooden box in the
vehicle. Sergeant Yost asked to see the contents of the small wooden box and petitioner
voluntarily consented. The box contained methamphetamines, scales, spoons, and baggies. A
forensic lab later verified that the box contained schedule II methamphetamines. Petitioner
testified that he knew that his registration light was functional at the time of the stop because he
checked it before he drove that night and again when he reclaimed his vehicle from the impound
yard.

        In October of 2013, the circuit court denied petitioner’s suppression motion. The circuit
court reasoned that the video from Sergeant Yost’s police cruiser showed that petitioner’s
registration light was not functioning at the time of the traffic stop and was only illuminated by
lights from the police cruiser or from light in the surrounding area. The circuit court found that
petitioner’s registration plate had no illumination as required by West Virginia Code § 17C-15­
5(c). In October of 2013, the circuit court held a plea hearing on the criminal indictment and
petitioner entered into a conditional plea. Petitioner entered a guilty plea to the felony offense of
Possession of a Controlled Substance with Intent to Manufacture or Deliver a Schedule II
Controlled Substance on the condition that he reserved the right to appeal the pre-trial issue
regarding his traffic stop. In September of 2013, the circuit court held a sentencing hearing and
petitioner was sentenced to confinement in the state penitentiary for a period of not less than one
nor more than five years. In January of 2014, the circuit court entered the sentencing order. This
appeal followed.

       We have previously established the following standard of review:

               By employing a two-tier standard, we first review a circuit court’s findings
       of fact when ruling on a motion to suppress evidence under the clearly erroneous
       standard. Second, we review de novo questions of law and the circuit court’s
       ultimate conclusion as to the constitutionality of the law enforcement action.
       Under the clearly erroneous standard, a circuit court’s decision ordinarily will be
       affirmed unless it is unsupported by substantial evidence; based on an erroneous
       interpretation of applicable law.

State v. Lilly, 194 W.Va. 595, 600, 461 S.E.2d 101, 106 (1995).

       We have further explained that:

               [w]hen reviewing a ruling on a motion to suppress, an appellate court
       should construe all facts in the light most favorable to the State, as it was the
       prevailing party below. Because of the highly fact-specific nature of a motion to
       suppress, particular deference is given to the findings of the circuit court because
       it had the opportunity to observe the witnesses and to hear testimony on the
       issues. Therefore, the circuit court’s factual findings are reviewed for clear error.

Syl. pt. 1, State v. Lacy, 196 W.Va. 104, 468 S.E.2d 719 (1996).

       On appeal, petitioner argues that the stop was invalid because his registration light was
functional and, therefore, the officer lacked articulable reasonable suspicion to make the traffic
stop. Thus, he contends, the evidence from the search had to be suppressed. We disagree.
        Petitioner incorrectly relies on prior case law and conflates the standards for mistake of
fact and mistake of law to determine whether Sergeant Yost had reasonable articulable suspicion
to execute the traffic stop. A mistake of law will automatically invalidate a stop but a mistake of
fact will not invalidate a stop if the mistake is reasonable. See State v. Dunbar, 229 W.Va. 293,
729 S.Ed.2 539 (2012) (holding that a stop based on a mistake of law was not valid where officer
incorrectly believed a broken side mirror violated the law); Clower v. W.Va. Dep’t of Motor
Vehicles, 223 W.Va. 535, 678 S.E.2d 41 (2009) (holding that a stop was invalid when based on a
mistake of law where officer incorrectly believed the failure to use turn signal violated the law).

        However, in the present case, the circuit court distinguished Dunbar and Clower,
reasoning that in those cases the initial stops were based on law enforcement’s belief that
defendants had committed violations of law and during the stop the police discovered evidence
of more serious crimes. However, the stops in both of those cases were found to be illegal
because what the police officers perceived as violations of the law for the initial stops were in
fact not illegal under West Virginia law. Therefore, the officers did not have reasonable
articulable suspicion for the stops because there had been no violation of law. The circuit court
further reasoned that petitioner’s case is clearly distinguishable because it involves an actual
violation of West Virginia law. It found that a non-functional registration light violates West
Virginia Code § 17C-15-5(c).

         In its analysis, the circuit court also pointed to Strick v. Cicchirillo, 224 W.Va. 240, 683
S.E.2d 575 (2009), in which an officer performed a valid traffic stop of a vehicle for violating the
tail light portion of the same law involved in petitioner’s traffic stop. We have previously held
that an officer may stop a vehicle for a misdemeanor violation of the state’s traffic laws. Strick,
224 W.Va. at 242, 683 S.E.2d at 577. (referencing West Virginia Code § 17C-15-1(a)). The
circuit court’s application of West Virginia law to petitioner’s traffic stop for a non-functional
registration light is in line with case law regarding the validity of the traffic stop. Therefore, there
was no mistake of law to invalidate petitioner’s traffic stop.

        After determining that a non-functional registration light violates West Virginia law, the
circuit court found that petitioner’s registration light was non-functional. The circuit court also
properly found that Sergeant Yost articulated reasonable suspicion for the traffic stop. The circuit
court found that the video evidence corroborated Sergeant Yost’s testimony that petitioner’s
registration light was not functioning at the time of the traffic stop and was only illuminated by
lights from the police cruiser or from light in the surrounding area. This Court agrees and
therefore, because Sergeant Yost made no mistake of fact and articulated reasonable suspicion,
petitioner’s stop was valid.

       For the foregoing reasons, the circuit court’s October 28, 2014, order denying petitioner’s
motion to suppress evidence resulting from a traffic stop is hereby affirmed.


                                                                                             Affirmed.
ISSUED: April 13, 2015

CONCURRED IN BY:

Chief Justice Margaret L. Workman
Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Menis E. Ketchum
Justice Allen H. Loughry II